DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague and indefinite because it depends from a canceled claim 4. For the purposes of compact prosecution, it is interpreted that claim 5 depends on claim 1.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites limitations “an edge of the N- type ion-implanted region close to the gate electrode is aligned with an outside edge of the dielectric passivation layer” that area broader than limitations of claim 1 “an edge of an upper portion of the N-type ion-implanted region close to the gate electrode is aligned with an outside edge of the first dielectric layer” upon which claim 6 depends; thus claim 6 fails to further limit the subject matter of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0158683 to Sheppard et al. (hereinafter Sheppard) in view of Kikkawa (US 2013/0248934) and Inoue et al. (US 2011/0284865, hereinafter Inoue).
With respect to Claim 1, Sheppard discloses a GaN-based HEMT device (Sheppard, Fig. 1E, ¶0036-¶0037, ¶0040-¶0075, ¶0079-¶0080), comprising
       a gate electrode (32) (Sheppard, Fig. 1E, ¶0072-¶0073), a source electrode (30) (Sheppard, Fig. 1E, ¶0067-¶0071, ¶0074), and a drain electrode (30), a substrate (10) (Sheppard, Fig. 1E, ¶0040-¶0043), a buffer layer (e.g., a plurality of layers including a nucleation layer and a buffer layer on the substrate) (Sheppard, Fig. 1E, ¶0041-¶0043), a GaN channel layer (e.g., 20) (Sheppard, Fig. 1E, ¶0044, ¶0045), a first barrier layer (22) (Sheppard, Fig. 1E, ¶0046-¶0047), and a dielectric passivation layer (24/34) (Sheppard, 
       wherein N-type ion-implanted regions (31) (Sheppard, Fig. 1E, ¶0059-¶0061) are formed in the GaN channel layer (20) and the first barrier layer (22), the N-type ion-implanted regions (31) (Sheppard, Fig. 1E, ¶0061, ¶0059) extend vertically downward from an upper surface of the first barrier layer (e.g., 22) into the GaN channel layer (20) to a depth less than a thickness of the GaN channel layer (20), and the source electrode (30) (Sheppard, Fig. 1E, ¶0068- ¶0070) and the drain electrode (30) are formed on an upper surface of the N-type ion-implanted regions (31), respectively;
wherein the protective barrier layer (e.g., 24) is formed on a portion of the first barrier layer (22) between the N-type ion-implanted regions (31), a window extending to an upper surface of the first barrier layer (22) is formed in the dielectric passivation layer (24/34), such that the gate electrode (32) (Sheppard, Fig. 1E, ¶0073) deposited in the window is located on the upper surface of the first barrier layer (22) and between the source electrode (30) and the drain electrode (30); 
            wherein the dielectric passivation layer (24/34) (Sheppard, Fig. 1E, ¶0075) encircle the gate electrode (32) to isolate the gate electrode (32) from the N-type ion-implanted regions (31);
              wherein the dielectric passivation layer (24/34) (Sheppard, Fig. 1E, ¶0048-¶0049, ¶0075) comprises a first dielectric layer (24) and a second dielectric layer (34), the first dielectric layer (24) is formed on an upper surface of the first barrier layer (22), the second dielectric layer (34, passivation layer is deposited to fill a gap between the protective layer 24 and the source/drain electrodes 30) is formed on an upper surface and side surfaces of the first dielectric layer (24), and a width of the second dielectric layer (34) is greater than a width of the first dielectric layer (24);

Further, Sheppard does not specifically disclose (1) a second barrier layer, wherein the second barrier layer is formed on a portion of the first barrier layer, a window is formed in the second barrier layer; and the second barrier layer encircles the gate electrode; wherein the first dielectric layer is formed on an upper surface of the second barrier layer, and the second barrier layer and the first dielectric layer have a same width, the second dielectric layer is formed on an upper surface and side surfaces of the second barrier layer; (2) an edge of a lower portion of the N-type ion-implanted region close to the gate electrode is aligned with an outside edge of the second dielectric layer.
Regarding (1), Kikkawa teaches forming GaN HEMT device (Kikkawa, Figs. 9, 12, ¶0002, ¶0010-¶0012, ¶0031-¶0037, ¶0055-¶0057, ¶0066-¶0070) comprising a first barrier layer (5/4b/4a) (Kikkawa, Figs. 9, 12, ¶0032, ¶0033, ¶0056-¶0057, ¶0067-¶0069) under the gate structure (49) and a second barrier layer (e.g., AlN 6 in Fig. 9 or 11/6 in Fig. 12, n-GaN 11 and AlN 6) (Kikkawa, Figs. 9, 12, ¶0056-¶0057, ¶0067) formed on a portion of the first barrier layer (5/4b/4a), such that a window extending to an upper surface of the first barrier layer (5/4b/4a) is formed in the second barrier layer (e.g., 6 or 11/6) and the passivation layer (7); and the second barrier layer (e.g., 6 or 11/6) and the passivation layer (7) encircle the gate structure (49); the second barrier layer (e.g., 6 or 11/6) includes AlN layer (6) with a thickness of about 3 nm or n-GaN layer (11) with a thickness of about 7 nm (Kikkawa, Fig. 12, ¶0067, ¶0032) and AlN layer (6), and by including n-GaN layer (11), a chemical change of the AlN layer (6) hardly occurs so that deterioration of a whole device hardly occurs, and high reliability is obtained (Kikkawa, Fig. 12, ¶0067, ¶0068), and the presence of the AlN layer (6) (Kikkawa, Figs. 9, 12, ¶0035, ¶0056-¶0057, ¶0067, ¶0068) increases two-dimensional electron gas between the gate electrode and the source/drain electrode, consequently trans-conductance improves and on-resistance is suppressed to be low. Further, the passivation layer (7) (Kikkawa, Figs. 9, 12, ¶0056, ¶0067, ¶0068) includes the first passivation layer (7a) and the second passivation layer (7b) so that a window is formed in the second barrier layer (e.g., 6 or 11/6) and the first passivation layer (7a); wherein the first passivation layer (7a) is formed on an upper surface of the second barrier layer (e.g., 6 or 11/6), and the second barrier layer (e.g., 6 or 11/6) and the first passivation layer (7a) have a same width.
 the second dielectric layer is formed on an upper surface and side surfaces of the second barrier layer in order to increase two-dimensional electron gas between the gate electrode and the source/drain electrode to improve trans-conductance and to suppress on-resistance, and thus to obtain GaN-based HEMT with improved reliability (Kikkawa, ¶0010-¶0012, ¶0035, ¶0057, ¶0068, ¶0070).
Regarding (2), Inoue teaches forming GaN HEMT transistor (Inoue, Fig. 4, ¶0010, ¶0031-¶0040, ¶0061-¶0066) having a low on-resistance, wherein the N-type ion-implanted region (24A/25A) (Inoue, Fig. 4, ¶0063, ¶0068-¶0069) formed by first/second ion implantations is below the source electrode (26A), and the N-type ion-implanted region (24B/25B) formed by the ion implantations is below the drain electrode (26B), such that a low junction resistance is obtain at a junction  (Q1/Q2) (Inoue, Fig. 4, ¶0065, ¶0039) between the N-type ion-implanted region (25A/25B) and a channel region below the gate electrode (23), and an edge of a lower portion of the N-type ion-implanted region (e.g., 24A/24B) close to the gate electrode is approximately aligned with an edge of the source/drain electrode (26A/26B), and as a result, an access resistance and on resistance are reduced by the reduction of the junction resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the GaN-based HEMT device of Sheppard by forming the N-type ion-implanted region having a lower portion close to the gate electrode and approximately aligned with an edge of the source/drain electrode as taught by Inoue such that a second dielectric layer of Sheppard formed in a gap between the source/drain electrode and the first dielectric layer has an outside edge aligned with an edge of the lower portion of the N-type ion-implanted region to have an edge of a lower portion of the N-type ion-implanted region close to the gate electrode is aligned with an outside edge of the second dielectric 
Regarding Claim 2, Sheppard in view of Kikkawa and Inoue discloses the GaN-based HEMT device according to claim 1. Further, Sheppard discloses the GaN-based HEMT device, wherein a material of the first barrier layer (22) (Sheppard, Fig. 1E, ¶0046-¶0047, ¶0072, ¶0075) is a combination of Al, N and one selected from In and Ga (e.g., AlGaN or AlInGaN), but does not specifically disclose that the second barrier layer is an AIN barrier layer. However, Kikkawa teaches the second barrier layer (e.g., 6) (Kikkawa, Fig. 9, ¶0056-¶0057, ¶0072) that is an AIN barrier layer; the presence of the AlN layer (6) (Kikkawa, Fig. 9, ¶0056-¶0057, ¶0035) increases two-dimensional electron gas between the gate electrode and the source/drain electrode, consequently trans-conductance improves and on-resistance is suppressed to be low.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the GaN-based HEMT device of Sheppard/Kikkawa/Inoue by forming a second barrier layer as taught by Kikkawa to have the second barrier layer that is an AIN barrier layer in order to increase two-dimensional electron gas between the gate electrode and the source/drain electrode to improve trans-conductance and to suppress on-resistance, and thus to obtain GaN-based HEMT with improved reliability (Kikkawa, ¶0010-¶0012, ¶0035, ¶0057, ¶0068, ¶0070).
Regarding Claim 3, Sheppard in view of Kikkawa and Inoue discloses the GaN-based HEMT device according to claim 2. Further, Sheppard discloses the GaN-based HEMT device, wherein the first barrier layer (22) (Sheppard, Fig. 1E, ¶0046-¶0047, ¶0072, ¶0075) is an AIGaN barrier layer.
Regarding Claim 5, Sheppard in view of Kikkawa and Inoue discloses the GaN-based HEMT device according to claim 1. Further, Sheppard does not specifically disclose that the N-type ion-implanted regions extend into the GaN channel layer to a depth of 10 - 300 nm.
However, Inoue teaches forming GaN HEMT transistor (Inoue, Fig. 4, ¶0010, ¶0031-¶0040, ¶0061-¶0066) having a low on-resistance, wherein the N-type ion-implanted region (e.g., 24A/25A) (Inoue, Fig. 4, ¶0063, ¶0068-¶0069) formed by first/second ion implantations is below the source electrode (26A), and the N-type ion-implanted region (24B/25B) formed by the ion implantations is below the drain electrode (26B); and the N-type ion-implanted regions (Inoue, Figs. 1-4, ¶0036) are formed to 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the GaN-based HEMT device of Sheppard/Kikkawa/Inoue by forming the N-type ion-implanted regions extending into the channel layer below the two-dimensional electron gas layer as taught by Inoue to have the N-type ion-implanted regions that extend into the GaN channel layer to a depth of 10 - 300 nm in order to provide improved GaN-based HEMT with a low access resistance and a low on resistance (Inoue, ¶0010, ¶0036-¶0039, ¶0065, ¶0068-¶0069).
Regarding Claim 6, Sheppard in view of Kikkawa and Inoue discloses the GaN-based HEMT device according to claim 1. Further, Sheppard discloses the GaN-based HEMT device, wherein an edge of the N-type ion-implanted region (31) (Sheppard, Fig. 1E, ¶0061, ¶0059) close the gate electrode (32) is aligned with an outside edge of the dielectric passivation layer (e.g., the first dielectric layer 24) (Sheppard, Fig. 1E, ¶0075).
Regarding Claim 11, Sheppard in view of Kikkawa and Inoue discloses the GaN-based HEMT device according to claim 1. Further, Sheppard discloses the GaN-based HEMT device, wherein the buffer layer (Sheppard, Fig. 1E, ¶0041-¶0044) is a multilayer structure composed of at least two (AlN nucleation layer and strain balancing transition layer (AlGaN) on the nucleation layer) (Sheppard, Fig. 1E, ¶0041) selected from the group consisting of AIN, GaN, and AIGaN.
Regarding Claim 13, Sheppard in view of Kikkawa and Inoue discloses the GaN-based HEMT device according to claim 1. Further, Sheppard discloses the GaN-based HEMT device, wherein first dielectric layer (24) (Sheppard, Fig. 1E, ¶0048, ¶0050-¶0051) is an SiN dielectric layer, and/or the second dielectric layer (34, silicon dioxide) (Sheppard, Fig. 1E, ¶0075) is an SiO2.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0158683 to Sheppard in view of Kikkawa (US 2013/0248934) and Inoue (US 2011/0284865) as applied to claim 1, and further in view of Zhang et al. (US 2008/0124851, hereinafter Zhang). 
Regarding Claim 10, Sheppard in view of Kikkawa and Inoue discloses the GaN-based HEMT device according to claim 1. Further, Sheppard discloses the GaN-based HEMT device, wherein the substrate (110) (Sheppard, Fig. 1E, ¶0040-¶0043) is a substrate selected from silicon, gallium nitride, sapphire, and silicon carbide, but does not specifically disclose that the substrate is a single crystal substrate. However, Zhang teaches the substrate (20) (Zhang, Figs. 4-5, ¶0021-¶0022) that is monocrystalline silicon carbide (SiC) substrate or monocrystalline gallium nitride (GaN) substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the GaN-based HEMT device of Sheppard/Kikkawa/Inoue by forming the device on the monocrystalline substrate as taught by Zhang to have the substrate that is a single crystal substrate in order to provide improved GaN-based HEMT having high quality GaN material system based heterostructure and low contact resistances (Zhang, ¶0001, ¶0004-¶0005, ¶0021-¶0022, ¶0028-¶0029, ¶0044).
Regarding Claim 12, Sheppard in view of Kikkawa and Inoue discloses the GaN-based HEMT device according to claim 1. Further, Sheppard does not specifically disclose that (1) a thickness of the first barrier layer is 1 - 50 nm; a thickness of the second barrier layer is 1 - 10 nm; (2) a thickness of the dielectric passivation layer is 10 - 300 nm, and a width of the dielectric passivation layer is 10 - 1000 nm.
Regarding (1), Sheppard teaches that a thickness of the first barrier layer (22) (Sheppard, Fig. 1E, ¶0046, ¶0047) is between about 0. 1 nm and 10 nm. Further, Kikkawa teaches the first barrier layer (4a/4b/5) (Kikkawa, Figs. 9, 12, ¶0032) including AlGaN layer (4a) with a thickness of about 5 nm, n-AlGaN layer (4b) with a thickness of about 15-20 nm, and n-GaN layer (5) with a thickness of about 7 nm has a total thickness of the first barrier layer (4a/4b/5) of about 27-32 nm, and the second barrier layer (e.g., 6 or 11/6) including AlN layer (6) with a thickness of about 3 nm or n-GaN layer (11) with a thickness of about 7 nm (Kikkawa, Figs. 9, 12, ¶0067, ¶0032) and AlN layer (6) with a thickness of about 3 nm with a total thickness of the second barrier layer (11/6) of about 10 nm. The claimed ranges of thicknesses of the first barrier layer and the second barrier layer overlap the ranges of Kikkawa.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the GaN-based HEMT device of Sheppard/Kikkawa/Inoue by optimizing a thickness of the first barrier layer and the second barrier layer as taught by Kikkawa to have a thickness of the first barrier layer is 1 - 50 nm; a thickness of the second barrier layer is 1 - 10 nm in order to provide GaN-based HEMT with improved reliability and performance characteristics (e.g., trans-conductance and on-resistance) (Kikkawa, ¶0010-¶0012, ¶0035, ¶0057, ¶0068, ¶0070).
Regarding (2), Sheppard teaches that a thickness of the dielectric passivation layer (e.g., 24) (Sheppard, Fig. 1E, ¶0054, ¶0072, ¶0075) is between 10 nm and 500 nm. Further, Zhang teaches forming a dense nitride passivation layer (210) (Zhang, Figs. 4-5, ¶0026-¶0027) on the AlGaN/GaN structure of the HEMT device by depositing SiN layer having a thickness between about 45 nm and 200 nm for better surface coverage, and the gate (80) extending through the passivation layer (210), the extended passivation layer (21) under the gate (80) provides increased breakdown voltage by spreading the crowded electric field around the gate, wherein the passivation layer (210) (Zhang, Figs. 4-5, ¶0020) is formed with a lateral separation between the source electrode (90) and the gate (80) of about 0.5-2 m (500-2000 nm, interpreted as a width of the dielectric passivation layer), and a lateral separation between the drain electrode (100) and the gate (80) of about 1.0-5 m (1000-5000 nm). 
The claimed range of a width of thereof (e.g., a width of the dielectric passivation layer between the source electrode and the gate electrode) overlaps the range of a width of the passivation layer (e.g., between the source electrode and the gate electrode) of Zhang.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the GaN-based HEMT device of Sheppard/Kikkawa/Inoue by optimizing a thickness of the passivation layer and a width thereof as taught by Zhang to have a thickness of the dielectric passivation layer is 10 - 300 nm, and a width of the dielectric passivation layer is 10 - 1000 nm 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891